Title: To James Madison from Walk-in-the-Water, [9 May 1816]
From: Walk-in-the-Water
To: Madison, James


        
          Father,
          [9 May 1816]
        
        We have been consulting upon what you have mentiond to us with respect to our annuities being paid to us at Picqua and we are Sorry to hear it. Genl Wayne told us they should always be paid here and we have always received them here. The great Council fire of our Nation is here. We are Sorry to hear that our Annuities are to travel a New path. We Wish the[y] would come the old path. We are Certain this is the Wish of all our Brethren the Wyandotts. When we Sold our lands at Swan Creek we were told our annuities should be here and we hope Father you will always pay them where you told us you would.
      